UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-50654 ICON Income Fund Ten, LLC (Exact name of registrant as specified in its charter) Delaware 35-2193184 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor New York, New York 10011-1505 (Address of principal executive offices) (Zip Code) (212) 418-4700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Liability Company Shares Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes oNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated fileroNon-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last day of the registrant’s most recently completed second fiscal quarter:Not applicable. There is no established market for shares of the registrant. Number of outstanding limited liability company shares of the Registrant on July 31, 2007 is 148,561. DOCUMENTS INCORPORATED BY REFERENCE None. Explanatory Note ICON Income Fund Ten, LLC is filing this Amendment No. 1 (the “Amendment”) to its Annual Report on Form 10-K for the year ended December 31, 2006, filed with the Securities and Exchange Commission on April 3, 2007 (the “Original Filing”) solely for the purposes of amending Item 15 – Exhibits, to include the financial statements of ICON Global Crossing, LLC, which were not able to be completed timely and included in the Original Filing. This Amendment contains the complete text of Item 15. Except as discussed in this Explanatory Note, no other changes have been made to the Original Filing. PART IV Item 15. Exhibits and Financial Statement Schedules (a) 1. Financial Statements See index to financial statements included as Item 8 to the Original Filing. 2. Financial Statement Schedules Schedules not listed above have been omitted because they are not applicable or the information required to be set forth therein is included in the financial statements or notes thereto. 3. Exhibits: 3.1 Certificate of Limited Liability Company of ICON Income Fund Ten, LLC.Exhibit 4.3 to Amendment No. 2 to our Registration Statement on Form S-1 filed with the SEC on February 28, 2003 (File No. 333-103503), is incorporated herein by reference. 4.1 ICON Income Fund Ten, LLC Amended and Restated Operating Agreement.Exhibit A to post-effective Amendment No. 2 to our Registration Statement on Form S-1 filed with the SEC on June 2, 2003 (File No. 333-103503), is incorporated herein by reference. 10.1 Commercial Loan Agreement, by and between California Bank & Trust, ICON Income Fund Eight B L.P.,ICON Income Fund Nine,LLC; ICON Income Fund Ten, LLC and ICON Leasing Fund Eleven, LLC, dated August 31, 2005. Exhibit 10.1 our Current Report on Form 8-K, dated September 7, 2005, is incorporated herein by reference. 10.2 Loan Modification Agreement, by and between California Bank & Trust and ICON Income Fund Eight B L.P., ICON Income Fund Nine, LLC, ICON Income Fund Ten, LLC and ICON Leasing Fund Eleven, LLC, dated December 26, 2006.Exhibit 10.1 to our Current Report on Form 8-K dated December 29, 2006 is incorporated herein by reference. 31.1 Rule 13a-14(a)/15d-14(a) certifications. 31.2 Rule 13a-14(a)/15d-14(a) certifications. 32.1 Certification of Chairman and Chief Executive Officer pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2 Certification of Executive Vice President and Principal Financial and Accounting Officer pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. (c) Financial Statements of ICON Global Crossing, LLC ICON Global Crossing, LLC (A Delaware Limited Liability Company) Financial Statements December 31, 2006 and 2005 (With Report of Independent Registered Public Accounting Firm Thereon) ICON Global Crossing LLC (A Delaware Limited Liability Company) Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Balance Sheets at December 31, 2006 and 2005 2 Statements of Income and Changes in Members’ Equity For the Year Ended December 31, 2006 and the Period from November 17, 2005 (Commencement of Operations) Through December 31, 2005 3 Statements of Cash Flows For the Years Ended December 31, 2006 and the Period from November 17, 2005 (Commencement of Operations) Through December 31, 2005 4 Notes to Financial Statements 5 - 8 The Members ICON Global Crossing, LLC REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the balance sheets of ICON Global Crossing, LLC (a Delaware limited liability company) as of December 31, 2006 and 2005 and the related statements of income and changes in members’ equity and cash flows for the year ended December 31, 2006 and the period from November 17, 2005 (Commencement of Operations) through December 31, 2005. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects the financial position of ICON Global Crossing, LLC as of December 31, 2006 and 2005, and the results of its operations and its cash flows for the year ended December 31, 2006 and the period from November 17, 2005 (Commencement of Operations) through December 31, 2005, in conformity with accounting principles generally accepted in the United States of America. /s/ Hays & Company LLP August 20, 2007 New York, New York 1 ICON Global Crossing, LLC (A Delaware Limited Liability Company) Balance Sheets December 31, ASSETS 2006 2005 Cash and cash equivalents $ 26,593 $ - Investment in operating lease: Equipment, at cost 25,278,619 - Accumulated depreciation (3,801,897 ) - Net investment in operating lease 21,476,722 - Restricted cash - 17,340,000 Other assets, net - 57,940 Total assets $ 21,503,315 $ 17,397,940 LIABILITIES AND MEMBERS' EQUITY Liabilities: Accrued expenses and other liabilities $ 4,758 $ - Commitments and contingencies Members' equity 21,498,557 17,397,940 Total liabilities and members' equity $ 21,503,315 $ 17,397,940 See accompanying notes to financial statements 2 ICON Global Crossing, LLC (A Delaware Limited Liability Company) Statements of Income and Changes in Members' Equity Year Ended December 31, 2006 Period From November 17, 2005 (Commmencement of Operations) through December 31, 2005 Revenue: Rental income $ 6,208,844 $ - Interest and other income 48,715 - Total revenue 6,257,559 - Expenses: Depreciation 3,801,897 - General and administrative 15,693 - Total expenses 3,817,590 - Net income 2,439,969 - Members' equity, beginning of period 17,397,940 - Cash invested by members 7,733,176 17,397,940 Cash distributions to members (6,072,528 ) - Members' equity, end of period $ 21,498,557 $ 17,397,940 See accompanying notes to financial statements 3 ICON Global Crossing, LLC (A Delaware Limited Liability Company) Statements of Cash Flows Year Ended December 31, 2006 Period From November 17, 2005 (Commmencement of Operations) through December 31, 2005 Cash flows from operating activities: Net income $ 2,439,969 $ - Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation 3,801,897 - Changes in operating assets and liabilities: Other assets - (57,940 ) Accrued expenses and other liabilities 4,758 - Net cash provided by (used in) operating activities 6,246,624 (57,940 ) Cash flows from investing activities: Investment in operating lease (25,220,679 ) - Decrease (increase) in restricted cash 17,340,000 (17,340,000 ) Net cash used in investing activities (7,880,679 ) (17,340,000 ) Cash flows from financing activities: Cash invested by members 7,733,176 17,397,940 Cash distributions to members (6,072,528 ) - Net cash provided by financing activities 1,660,648 17,397,940 Net increase in cash 26,593 - Cash, beginning of the period - - Cash, end of the period $ 26,593 $ - See accompanying notes to financial statements 4 ICON Global Crossing, LLC (A Delaware Limited Liability Company) Notes to Financial Statements December 31, 2006 and 2005 (1) Organization ICON Global Crossing, LLC (the “LLC”) was formed on November 17, 2005 as a Delaware limited liability company. The LLC is a joint venture between three affiliated entities, ICON Income Fund Eight A L.P. (“Fund Eight A”), ICON Income Fund Ten, LLC (“Fund Ten”) and ICON Leasing Fund Eleven, LLC (“Fund Eleven”). Fund Eight A, Fund Ten and Fund Eleven originally had interests of 12%, 44% and 44%, respectively, in the LLC’s profits, losses and cash distributions. On March 31, 2006, Fund Eleven made an additional capital contribution to the LLC of approximately $7,734,000, which changed the interests of Fund Eight A,Fund Ten and Fund Eleven to 8.0%, 30.6% and 61.4%, respectively. The total capital contributions made to the LLC as of December 31, 2006 were approximately $25,131,000. During February and March 2006, the LLC purchased approximately $22,113,000 of equipment that is subject to a lease with Global Crossing Telecommunications, Inc. (“Global Crossing”) and during April 2006 purchased approximately $3,165,000 of additional equipment that is subject to a lease with Global Crossing (including initial direct costs in the form of legal fees of approximately $157,000). The term of the lease is 48 months and commenced on April 1, 2006. The General Partner/Manager of the LLC’s members is ICON Capital Corp. (the “Manager”), which was a Connecticut corporation and effective June 1, 2007 is a Delaware corporation. The Manager indirectly manages and controls the business affairs of the LLC's assets under the terms of separate limited partnership and operating agreements with Fund Eight A, Fund Ten and Fund Eleven. (2) Summary of Significant Accounting Policies Cash and Cash Equivalents Cash and cash equivalents include cash in banks and highly liquid investments with original maturity dates of three months or less when purchased. Investment in Operating Lease Investment in operating leaseis stated at cost less accumulated depreciation. Depreciation is being provided for using the straight-line method over the term of the related equipment lease to its estimated residual value at lease end. Upon the final disposition of the equipment, the cost and related accumulated depreciation are removed from the accounts and the resulting gain or loss is reflected in the statement of operations. Revenues from operating leases are recognized on a straight line basis over the lives of the related leases. Asset Impairments The LLC's assetsare periodically reviewed, at least annually, to determine whether events or changes in circumstances indicate that the carrying value of an asset may not be recoverable. An impairment loss is recognized only if the carrying amount of a long-lived asset is not recoverable and exceeds its fair value. If there is an indication of impairment, the LLC estimates the future cash flows (undiscounted and without interest charges) expected to result from the use of the asset and its eventual disposition. Future cash flows are the future cash inflows expected to be generated by an asset less the future outflows expected to be necessary to obtain those inflows. If an impairment is determined to exist, an impairment loss is measured as the amount by which the carrying amount of a long-lived asset exceeds its fair value. 5 ICON Global Crossing, LLC (A Delaware Limited Liability Company) Notes to Financial Statements December 31, 2006 and 2005 (2) Summary of Significant Accounting Policies - continued The events or changes in circumstances which generally indicate that an asset may be impaired are (i) the estimated fair value of the underlying equipment is less than its carrying value or (ii) the lessee is experiencing financial difficulties and it does not appear likely that the estimated proceedsfrom the disposition of the asset will be sufficient to satisfy the residual position in the assetand, if applicable, the remaining obligation to the non-recourse lender. Generally in the latter situation, the residual position relates to equipment subject to third party non-recourse notes payable where the lessee remits their rental payments directly to the lender and the LLC does not recover its residual position until the non-recourse note payable is repaid in full. Income Taxes The LLC is taxed as a partnership for Federal and state income tax purposes.No provision for income taxes has been recorded since the liability for such taxes is that of each of the individual members rather than the LLC. The LLC's income tax returns are subject to examination by the Federal and state taxing authorities, and changes, if any, could adjust the individual income tax of the members. Revenue Recognition The LLC leases equipment to third parties which may be classified as either a finance lease or an operating lease, which is determined based upon the terms of each lease. Initial direct costs are capitalized and amortized over the term of the related lease for a finance lease.For an operating lease, the initial direct costs are included as a component of the cost of the equipment and depreciated. For finance leases, the LLC records, at lease inception, the total minimum lease payments receivable from the lessee, the estimated unguaranteed residual value of the equipment at lease termination, the initial direct costs related to the lease and the related unearned income.Unearned income represents the difference between the sum of the minimum lease payments receivable plus the estimated unguaranteed residual value minus the cost of the leased equipment. Unearned income is recognized as finance income over the term of the lease using the effective interest rate method. For operating leases, rental income is recognized on the straight line method over the lease term.Billed and uncollected operating lease receivables are included in other assets. Deferred rental income is the difference between the timing of the cash payments and the income recognized on a straight line basis. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expensesduring the reporting period. Significant estimates primarily include impairments, depreciation, and unguaranteed residual values.Actual results could differ from those estimates. 6 ICON Global Crossing, LLC (A Delaware Limited Liability Company) Notes to Financial Statements December 31, 2006 and 2005 (2) Summary of Significant Accounting Policies - continued Recent Accounting Pronouncements In April 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 155, “Accounting for Certain Financial Instruments” (“SFAS 155”), an amendment to SFAS No. 133 (“SFAS 133”) and SFAS No. 140. SFAS 155 addresses what had been characterized as a temporary exemption from the application of the bifurcation requirements of SFAS 133 to beneficial interests in securitized financial assets. The adoption of SFAS 155 did not have any impact on the LLC’s financial statements. In September 2006, the FASB issued SFAS No. 157 “Accounting for Fair Value Measurements” (“SFAS 157”). SFAS 157 establishes a separate framework for determining fair values of assets and liabilities that are required by other authoritative GAAP pronouncements to be measured at fair value. In addition, SFAS 157 incorporates and clarifies the guidance in FASB Concepts Statement No. 7 regarding the use of present value techniques in measuring fair value. SFAS 157 is effective for financial statements with fiscal years beginning after November 15, 2007. The Manager is currently evaluating the impact of this pronouncement, but does not currently believe it will have a material impact on the LLC’s financial statements. In September2006, the Securities and Exchange Commission (“SEC”) issued Staff Accounting Bulletin No.108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”). SAB 108 expresses the views of the SEC staff regarding the process of quantifying the materiality of financial misstatements. SAB 108 requires both the balance sheet and income statement approaches be used when quantifying the materiality of misstated amounts. In addition, SAB 108 contains guidance on correcting errors under the dual approach and provides transition guidance for correcting errors existing in prior years. SAB 108 is effective for the fiscal years ending after November 15, 2006. The adoption of SAB 108 did not have an impact on the LLC’sfinancial statements. The Manager does not believe that any recently issued, but not yet effective, accounting pronouncements if currently adopted, would have a material effect on the accompanying financial statements. (3) Investment in Operating Lease During February and March 2006, the LLC purchased approximately $22,113,000 of equipment that is subject to a lease with Global Crossing and during April 2006 purchased approximately $3,165,000 of additional equipment that is subject to a lease with Global Crossing (including initial direct costs in the form of legal fees of approximately $157,000).The term of the lease is 48 months and the lease began on April 1, 2006. Non-cancelable minimum annual rentals over the next five years are as follows: Years Ending December 31, 2007 $ 7,385,748 2008 $ 7,385,748 2009 $ 7,385,748 2010 $ 1,846,437 7 ICON Global Crossing, LLC (A Delaware Limited Liability Company) Notes to Financial Statements December 31, 2006 and 2005 (4) Restricted Cash On December 30, 2005, the LLC’s members made their initial capital contributions of approximately $17,398,000 which was deposited into an interest bearing cash escrow account until the equipment could be purchased. During February and March 2006, the LLC utilized the funds held in the cash escrow account to purchase the equipment. The LLC earned approximately $48,000 of interest income during the year ended December 31, 2006. (5) Fair Value of Financial Instruments SFAS No. 107, "Disclosures About Fair Values of Financial Instruments," requires disclosures about the fair value of financial instruments. Separate disclosure of fair value information at December 31, 2006 and 2005 with respect to the LLC's assets and liabilities is not separately provided since (i) SFAS No. 107 does not require fair value disclosures of lease arrangements and (ii) the carrying value of financial assets, other than lease related investments, and the recorded value ofother liabilities approximates fair market value. (6) Transactions with Related Parties During the normal course of operations, the LLC’s members’ will pay certain operating and general and administrative expenses on behalf of the LLC in proportion with their member interests. The Manager has determined that these expenses are not material to the LLC’s operations. The financial condition and results of operations of the LLC, as reported, are not necessarily indicative of the results that would have been reported had the LLC operated completely independently. 8 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, we have duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ICON Income Fund Ten, LLC File No.000-50654 (Registrant) by its Manager, ICON Capital Corp. /s/ Thomas W. Martin Thomas W. Martin Chairman, Chief Executive Officer and President of the Manager (Principal Executive Officer) ICON Capital Corp. Manager of ICON Income Fund Ten, LLC Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the Registrant and in the capacity and on the dates indicated. ICON Capital Corp. Sole Manager of the Registrant Dated: August 20, 2007 /s/ Thomas W. Martin Thomas W. Martin Chairman, Chief Executive Officer and President of the Manager (Principal Executive Officer) ICON Capital Corp. Manager of ICON Income Fund Ten, LLC Dated: August 20, 2007 /s/ Michael A. Reisner Michael A. Reisner Director, Executive Vice President and Chief Financial Officerof the Manager (Principal Financial and Accounting Officer) ICON Capital Corp. Manager of ICON Income Fund Ten, LLC Supplemental Information to be furnished with reports filed pursuant to Section 15(d) of the Act by Registrant which have not registered securities pursuant to Section 12 of the Act. No annual report or proxy material has been sent to security holders. An annual report will be sent to the members and a copy will be forwarded to the Commission.
